EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-3 of DXP Enterprises, Inc. of our reports dated March 11, 2013, relating to our audits of the consolidated financial statements and internal control over financial reporting, appearing in the Prospectus, which is part of this Registration Statement, and of our report dated March 11, 2013, relating to the financial statement schedule appearing elsewhere in this Registration Statement. We also consent to the reference to our firm under the captions "Experts" and "Selected Financial Data" in such Prospectus. Houston, Texas May29, 2013
